The basic complaint of the relators — that the trial judge failed or refused to sign a judgment in the above entitled matter — presents nothing for our consideration since the issues raised thereby became moot upon the trial judge's compliance with this court's order to either sign the judgment or show cause why he should not do so. Counsel for the relators concedes *Page 459 
this but contends the court costs advanced by the relators to obtain the relief prayed for should be taxed against the trial judge inasmuch as it was his failure to perform a ministerial duty that compelled them to apply for this writ.
We know of no rule of law, and counsel for relators has cited none, that would justify the taxing of the costs incident to obtaining this writ against the trial judge because of his actions when the case was prosecuted before him. However, the relators having prayed for general and equitable relief, we think, when the entire record is considered, the interest of justice requires that the costs expended in this court be taxed against the party finally cast in the case.
For the reasons assigned, the costs incurred in this court in connection with securing this writ are to await the final determination of this matter on the merits and they are then to be taxed against the party cast.